DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  “3.5 mm.2” at the end oif the claim should read “3.5 mm2.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011069422 in view of Applicant Admitted Prior Art (AAPA).
With regard to claims 6 and 7, JP ‘422 discloses a sealing structure (the device in Figs. 1-3, and 7) comprising: an outer periphery side member (10); a hub (2) at least partially enclosed by the outer periphery side member (as seen in Figs. 1-3, and 7), the outer periphery side member and the hub being mutually relatively rotatable about an axis (as seen in Figs. 1-3, and 7 and as they are the inner and outer parts of a bearing hub which are relatively rotatable about a central axis); and a sealing apparatus (8 or 50 as seen in Figs. 1-3, and 7 (respectively)) sealing a space between the outer periphery side member and the hub (as seen in Figs. 1-3, and 7 the device of JP ‘422 is positioned as such and seals as such), wherein the sealing apparatus includes: an annular reinforcement ring (11 or 51) disposed around the axis (as seen in Figs. 1-3 and 7); and an annular elastic body part (12 or 52) attached to the reinforcement ring (as seen in Figs. 1-3 and 7) and disposed around the axis (as seen in Figs. 1-3 and 7), the annular elastic body part being formed of an elastic body (i.e. as such is by definition and as seen in Figs. 1-3, and 7), wherein the elastic body part has: a side lip (12a or 52a) extending toward one side with respect to the axis (as seen in Figs. 1-3, and 7) and being formed so as to contact the hub from an other side with respect to the axis (as seen in Figs. 1-3, and 7); an intermediate lip (12b or 52b) extending toward the one side on an inner periphery side of the side lip and being formed so as to contact the hub from the other side (as seen in Figs. 1-3, and 7); and a grease lip (12c or 52c) extending toward the other side on the other side of the intermediate lip and being formed so as to contact the hub from an outer periphery side (as seen in Figs. 1-3, and 7), and (claim 6) wherein a first space enclosed by the side lip, the intermediate lip of the elastic body part, and the hub (as seen in Figs. 1-3, and 7) comprises a volume of a grease that is greater than 0% and equal to or less than 21% of a volume of the first space (as JP ‘422 in Figs. 1-3 and 7 and as disclosed in paragraphs [0029] and claim 13 as each space between the lips and the hub is disclosed as being filled 60% or less with grease), or (claim 7) wherein a second space enclosed by the intermediate lip and the grease lip of the elastic body part and the inner periphery side member (as seen in Figs. 2, 4, 5, 7) comprises a volume of a grease that is greater than 0% and equal to or less than 33% of a volume of the second space (as JP ‘422 in Figs. 1-3 and 7 and as disclosed in paragraphs [0029] and claim 13 as each space between the lips and the hub is disclosed as being filled 60% or less with grease).
JP ‘422 is silent as to and thus fails to explicitly disclose that the hub comprises a plurality of seams formed thereon, though such may in fact be present as such are manufacturing by products of the commonly known manner of creating such an element and there is no specific disclosure in JP ‘422 that they have been removed (e.g. by a surface polishing process).
AAPA (see paragraphs [0006]-[0007], Fig. 11, etc.) discloses that similar prior art sealing structures (as seen in Fig. 11) may have a hub (202) that comprises a plurality of seams formed thereon (see paragraph [0006], etc.).
It would have been considered obvious to one having ordinary skill in that art, at the time of invention, to have the hub of JP ‘422 comprises a plurality of seams formed thereon as taught by AAPA. Such a modification would have the expected results of lower finishing cost of the hub (e.g. JP ‘422 could use the common and relatively inexpensive machining processes that leave such seams and not have to employ further surface smoothing processes).

With regard to claims 8 and 15, the combination is silent as to the exact dimensions and thus fails to explicitly disclose that the side lip, the intermediate lip, and the inner periphery side member define an inter-lip space, wherein a cross-sectional area of the inter-lip space is equal to or greater than 3.5 mm2. However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time of filing, to have made the side lip, the intermediate lip, and the inner periphery side member define an inter-lip space, wherein a cross-sectional area of the inter-lip space is equal to or greater than 3.5 mm2 as such a modification would involve a mere change in the size of a component (e.g. scaling the sealing structure up or down), which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Such a modification would provide the expected benefits of sealing a variety of sizes of different apparatuses via scaling the sealing structure up or down to fit such. More specifically Examiner notes that there are a wide variety of bearing seals with a wide variety of sizes in various sized machinery, and it is generally considered to be well within ordinary skill in the art to scale up or down a known device to fit other sized machines. Furthermore Examiner notes that Applicant has not claimed the dimensions/size of the rest of sealing structure (e.g. the sealing apparatus and lips).

With regard to claims 9 and 12, the combination (JP ‘422) discloses that the grease is intended to be applied to an inner peripheral side surface of each of the side lip, the intermediate lip, and the grease lip (as seen in JP ‘422 in Figs. 1-3 and 7, the grease is shown applied as claimed), but is silent as to the specific material composition of the grease and thus fails to explicitly disclose that a thickener of the grease includes no urea-based thickener.
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of the combination such that the grease includes a thickener that is not urea-based (i.e. such that the grease as a whole has no urea-based thickener in it) as Examiner hereby takes Official Notice that the art is replete with greases comprising thickeners and the thickeners not being urea-based (e.g. soap thickeners, organophyllic clay, PTFE, carbon black, mica and silica gel, etc.). Such a modification would provide the expected benefit of selecting the appropriate material for the expected conditions and environment while balancing cost while avoiding incompatibility issues common to urea based thickeners (e.g. clay thickeners are more stable at high temperatures, certain soap thickeners are more water resistant or salt water resistant, urea thickeners can cause incompatible greases to harden and reduce their lubricity or soften and cause leakage, with lithium soap thickeners being to most commonly used (and generally cheapest) thickener, etc.).
As applicant has not properly/sufficiently traversed examiner’s assertion of official notice, the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03.

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011069422 in view of Applicant Admitted Prior Art, as applied to claims 6 and 7, and further in view of JP 2013124764.
With regard to claims 10 and 13, the prior combination fails to disclose that on a surface of each of the side lip, the intermediate lip, and the grease lip on the inner periphery side, a pearskin part is formed.
JP ‘764 discloses a similar sealing apparatus (see Figs. 1-12) having a side lip (15b in Fig. 2, etc.), an intermediate lip (16 in Fig 2, etc.), and a grease lip (15c in Fig. 2, etc.), and wherein on the inner periphery side of each lip a pearskin part is formed (see paragraph [0053] of the applicant supplied translation. Examiner notes that the described surface roughness/satin surface formation in JP ‘764 is considered to result in those parts having a pearskin).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of the prior combination with the teachings of JP ‘764 such that on a surface of each of the side lip, the intermediate lip, and the grease lip on the inner periphery side, a pearskin part is formed. Such a modification would provide the expected benefits of better retention of grease and thereby lower wear and friction (see JP ‘764 paragraph [0053].

With regard to claims 11 and 14, the combination (JP ‘764) discloses that a surface roughness of the pearskin part is equal to or greater than 7 µmRz (as disclosed in paragraph [0053], which examiner notes is measured in Rz as it is the same standard disclosed by Applicant (i.e. the 10 point average roughness as measured in accordance with JIS B0601:1994, which both Applicant and JP ‘764 specifically reference)).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) alone.
With regard to claims 16 and 17, AAPA (e.g. paragraphs [0004]-[0007], Fig. 11, etc.) discloses a sealing structure (the device in Fig. 11) comprising: an outer periphery side member (201); an inner periphery side member (202) enclosed by the outer periphery side member (as seen in Fig. 11), the outer periphery side member and the inner periphery side member being mutually relatively rotatable about an axis (as seen in Fig. 11 and as they are the inner and outer parts of a bearing hub which are relatively rotatable about a central axis. Additionally see paragraph [0004], etc.); and a sealing apparatus (100 as seen in Fig. 11) sealing a space between the outer periphery side member and the inner periphery side member (as seen in Fig. 11 the device of AAPA is positioned as such and seals as such), wherein the sealing apparatus includes: an annular reinforcement ring (111) disposed around the axis (as seen in Fig. 11); and an annular elastic body part (112) attached to the reinforcement ring (as seen in Fig. 11) and disposed around the axis (as seen in Fig. 11), the annular elastic body part being formed of an elastic body (i.e. as such is by definition and as seen in Fig. 11), wherein the elastic body part has: a side lip (113) extending toward one side with respect to the axis (as seen in Fig. 11) and being formed so as to contact the inner periphery side member from an other side with respect to the axis (as seen in Fig. 11); an outer peripheral annular projection (as labeled in Examiner annotated Fig. 11 below) disposed on an outer periphery side of the side lip (as seen in Fig. 11), wherein the outer annular projection extends obliquely toward an outer periphery side (as seen in Fig. 11 as it extends at an angle towards an outer periphery side (i.e. the outer axial or outer radial side)) and is disposed radially inward relative to an outer circumference of the sealing apparatus (as seen in Fig. 11. Examiner notes the outer circumference is labeled in Examiner annotated Fig. 11 below and that the outer peripheral annular projection is at least partially disposed radially inward with respect to such as claimed, which is all the current claim limitation requires); an intermediate lip (114) extending toward the one side on an inner periphery side of the side lip and being formed so as to contact the inner periphery side member from the other side (as seen in Fig. 11); and a grease lip (115) extending toward the other side on the other side of the intermediate lip and being formed so as to contact the inner periphery side member from an outer periphery side (as seen in Fig. 11), and wherein the side lip, the intermediate lip, and the inner periphery side member define an inter-lip space/first space (as labeled in examiner annotated Fig. 11 below).


    PNG
    media_image1.png
    767
    649
    media_image1.png
    Greyscale

AAPA is silent as the dimensions/size of the sealing structure and thus fails to explicitly disclose that a cross-sectional area of the inter-lip space is equal to or greater than 3.5 mm2.
However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time of filing, to have made the cross-sectional area of the inter-lip space is equal to or greater than 3.5 mm2 as such a modification would involve a mere change in the size of a component (e.g. scaling the sealing structure up or down), which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Such a modification would provide the expected benefits of sealing a variety of sizes of different apparatuses via scaling the sealing structure up or down to fit such. More specifically Examiner notes that there are a wide variety of bearing seals with a wide variety of sizes in various sized machinery, and it is generally considered to be well within ordinary skill in the art to scale up or down a known device to fit other sized machines. Furthermore Examiner notes that Applicant has not claimed the dimensions/size of the rest of sealing structure (e.g. the sealing apparatus and lips).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of JP2011069422 (JP ‘422).
With regard to claim 17, AAPA (e.g. paragraphs [0004]-[0007], Fig. 11, etc.) discloses a sealing structure (the device in Fig. 11) comprising: an outer periphery side member (201); an inner periphery side member (202) enclosed by the outer periphery side member (as seen in Fig. 11), the outer periphery side member and the inner periphery side member being mutually relatively rotatable about an axis (as seen in Fig. 11 and as they are the inner and outer parts of a bearing hub which are relatively rotatable about a central axis. Additionally see paragraph [0004], etc.); and a sealing apparatus (100 as seen in Fig. 11) sealing a space between the outer periphery side member and the inner periphery side member (as seen in Fig. 11 the device of AAPA is positioned as such and seals as such), wherein the sealing apparatus includes: an annular reinforcement ring (111) disposed around the axis (as seen in Fig. 11); and an annular elastic body part (112) attached to the reinforcement ring (as seen in Fig. 11) and disposed around the axis (as seen in Fig. 11), the annular elastic body part being formed of an elastic body (i.e. as such is by definition and as seen in Fig. 11), wherein the elastic body part has: a side lip (113) extending toward one side with respect to the axis (as seen in Fig. 11) and being formed so as to contact the inner periphery side member from an other side with respect to the axis (as seen in Fig. 11); an outer peripheral annular projection (as labeled in Examiner annotated Fig. 11 above) disposed on an outer periphery side of the side lip (as seen in Fig. 11), wherein the outer annular projection extends obliquely toward an outer periphery side (as seen in Fig. 11 as it extends at an angle towards an outer periphery side (i.e. the outer axial or outer radial side)) and is disposed radially inward relative to an outer circumference of the sealing apparatus (as seen in Fig. 11. Examiner notes the outer circumference is labeled in Examiner annotated Fig. 11 above and that the outer peripheral annular projection is at least partially disposed radially inward with respect to such as claimed, which is all the current claim limitation requires); an intermediate lip (114) extending toward the one side on an inner periphery side of the side lip and being formed so as to contact the inner periphery side member from the other side (as seen in Fig. 11); and a grease lip (115) extending toward the other side on the other side of the intermediate lip and being formed so as to contact the inner periphery side member from an outer periphery side (as seen in Fig. 11), and wherein the side lip, the intermediate lip, and the inner periphery side member define an inter-lip space/first space (as labeled in examiner annotated Fig. 11 above), and wherein a second space is enclosed by the intermediate lip, the grease lip, and the inner periphery side member (as labeled in examiner annotated Fig. 11 above).
AAPA fails to disclose whether or not the first and second spaces are respectively filled with a first and a second grease, and wherein the first and second greases have a thickener that is not a urea-based thickener.
JP ‘422 discloses a similar sealing structure (the device in Figs. 1-3, and 7) comprising: an outer periphery side member (10); a hub (2) at least partially enclosed by the outer periphery side member (as seen in Figs. 1-3, and 7), the outer periphery side member and the hub being mutually relatively rotatable about an axis (as seen in Figs. 1-3, and 7 and as they are the inner and outer parts of a bearing hub which are relatively rotatable about a central axis); and a sealing apparatus (8 or 50 as seen in Figs. 1-3, and 7 (respectively)) sealing a space between the outer periphery side member and the hub (as seen in Figs. 1-3, and 7 the device of JP ‘422 is positioned as such and seals as such), wherein the sealing apparatus includes: an annular reinforcement ring (11 or 51) disposed around the axis (as seen in Figs. 1-3 and 7); and an annular elastic body part (12 or 52) attached to the reinforcement ring (as seen in Figs. 1-3 and 7) and disposed around the axis (as seen in Figs. 1-3 and 7), the annular elastic body part being formed of an elastic body (i.e. as such is by definition and as seen in Figs. 1-3, and 7), wherein the elastic body part has: a side lip (12a or 52a) extending toward one side with respect to the axis (as seen in Figs. 1-3, and 7) and being formed so as to contact the hub from an other side with respect to the axis (as seen in Figs. 1-3, and 7); an intermediate lip (12b or 52b) extending toward the one side on an inner periphery side of the side lip and being formed so as to contact the hub from the other side (as seen in Figs. 1-3, and 7); and a grease lip (12c or 52c) extending toward the other side on the other side of the intermediate lip and being formed so as to contact the hub from an outer periphery side (as seen in Figs. 1-3, and 7), wherein a first space enclosed by the side lip, the intermediate lip of the elastic body part, and the hub (as seen in Figs. 1-3, and 7) comprises a first grease (as JP ‘422 in Figs. 1-3 and 7 and as disclosed in paragraphs [0029] and claim 13 as each space between the lips and the hub is disclosed as being filled 60% or less with grease), and wherein a second space enclosed by the intermediate lip and the grease lip of the elastic body part and the inner periphery side member (as seen in Figs. 2, 4, 5, 7) comprises a second grease (as JP ‘422 in Figs. 1-3 and 7 and as disclosed in paragraphs [0029] and claim 13 as each space between the lips and the hub is disclosed as being filled 60% or less with grease).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the sealing structure of AAPA such that the first space is filled with a first grease and the second space is filled with a second grease, as taught by JP ‘422. Such a modification would have provided the known benefit of reducing friction of the seal and thus allowing for a longer lasting seal (e.g. by reducing wear). See paragraph [0011], etc. of JP ‘422.
Additionally it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of the combination such that the first and second greases include a thickener that is not urea-based (i.e. such that the grease as a whole has no urea-based thickener in it) as Examiner hereby takes Official Notice that the art is replete with greases comprising thickeners and the thickeners not being urea-based (e.g. soap thickeners, organophyllic clay, PTFE, carbon black, mica and silica gel, etc.). Such a modification would provide the expected benefit of selecting the appropriate material for the expected conditions and environment while balancing cost while avoiding incompatibility issues common to urea based thickeners (e.g. clay thickeners are more stable at high temperatures, certain soap thickeners are more water resistant or salt water resistant, urea thickeners can cause incompatible greases to harden and reduce their lubricity or soften and cause leakage, with lithium soap thickeners being to most commonly used (and generally cheapest) thickener, etc.).
As applicant has not properly/sufficiently traversed examiner’s assertion of official notice, the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03. Examiner notes that as this is the prior Noticed fact from current and prior claims 9 and 12 it is likewise now taken to be admitted prior art.

Response to Arguments
Applicant's arguments with respect to claims 6-17 have been considered but are moot in view of the new ground(s) of rejection. However in so much as they may still apply to the current grounds of rejection, Applicant’s argument have been fully considered but are not persuasive.
Applicant’s main arguments are all with reference to new limitations added to the independent claims, however such arguments are moot as the new limitations are fully rejected in the above new/amended grounds of rejection.
Applicant argues against the obviousness of the limitation that the inter-lip space having a cross-sectional area of 3.5mm2 or greater (claims 8, 15, and 16), alleging that the modification is not obvious as the reference is silent as to the corresponding function of the inter-lip space. This argument is not persuasive at the outset as Applicant has not claimed the function of the space as it appears Applicant is arguing. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Next Examiner notes that Applicant has also not claimed the dimensions/size of the rest of sealing structure (e.g. the sealing apparatus and lips) such that the claimed size alone would not be specific enough even to have the argued unclaimed function, and it most certainly cannot be said to be an inherent function as there could be many different sized sealing structures that have the claimed limitations but look substantially different and have differing functions. Though Applicant’s disclosure mentions the area with respect to functionality it clearly requires other dimensions and structure for the disclosed effect to even happen. Additionally Applicant has also not disclosed any evidence that the claimed range is critical (e.g. it does not appear that a 3.499mm2 area would perform substantially different from a 3.5mm2 area).  Finally Examiner notes that there is no indication from Applicant’s disclosure that the size of the cross-sectional area alone allows for the alleged unclaimed function, and even were Applicant’s arguments regarding the importance of the area persuasive that is only every discussed in combination with other unclaimed elements (e.g. a specific pattern of seams on the hub, a specific amount of grease in the inter-lip area, etc.) which are not recited in the rejected claims.
Regarding the grease including a thickener that is not urea based limitations, Examiner notes that though Applicant is arguing against these rejections no specific arguments against the Officially Noticed fact have been presented and thus the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03 (“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art” (emphasis added)). Accordingly the common knowledge or well-known in the art statement relied upon in examiner’s assertion of official notice is hereby taken to be admitted prior art in accordance with MPEP 2144.03. Additionally regarding these limitations Applicant argues that “no prior art has been cited for the notion that grease devoid of a urea-based thickener precludes grease from being scraped out along lead seams in a rotating hub to beneficially stabilize the sliding resistance of the respective lips against a rotating hub”. These arguments are not persuasive as nowhere in the rejected claims has Applicant claimed that such a grease (i.e. with a thickener not including urea) precludes the grease from being scraped out along lead seams in a rotating hub to beneficially stabilize the sliding resistance of the respective lips against a rotating hub, as Applicant is arguing. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore such statements in the specification are with reference to the disclosed sealing structure (e.g. which would include the specific sized and shaped lips, seams, etc.) that are not recited in totality in the rejected claims. Additionally see Applicant’s specification where Applicant even discloses that a Urea based thickener may in fact be included in the grease (see paragraph [0037]), as such it appears that Applicant has admitted that there can be no criticality to there being no urea-based thickener in the grease. For at least the above reasons this argument is also not persuasive.
Other argument with reference to dependent claims being allowable solely by virtue of depending on an argued base claim are not persuasive as all claims currently stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675